TOMLJANOVICH, Justice
(dissenting).
I respectfully dissent. In my view, the language of Minn.Stat. § 259.51 is clearly expressed. It establishes filing time standards in order to give permanence to the child. The statute sets out very specific time limits — 90 days from the child’s birth or 60 days from the child’s placement. Mr. Hisgun met neither of those time limits. I believe the majority ruling would allow Mr. Hisgun an indefinite time period to file to regain custody.
The statutory language is neither ambiguous nor confusing. It establishes a time table in which to file for retention of parental rights. It expressly identifies the filing limits and the consequences for failing to file within those limits. If the legislature’s intent was simply to notify the petitioner that he would no longer have notice of proceedings, the statute would not require such specific time limits.
I agree with the majority that the best interests of children is the primary concern. We are all mindful of the need for permanence in an adoptive child’s life; Minn.Stat. § 259.51 is a means of accomplishing that end, while still allowing reasonable due process for the parents.
I believe the decision of the majority will create a situation for children who must wait in limbo while a parent decides whether or not life may move forward for that child.
KEITH, C.J., and COYNE, J., join in Justice TOMLJANOVICH’s dissent.